Citation Nr: 0827183	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  03-02 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to April 
1972.
        	
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefit 
sought on appeal.  
	
In February 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDING OF FACT

The veteran has PTSD that is related to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection for PTSD.  This is so because 
the Board is taking action favorable to the veteran by 
granting service connection for PTSD; a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  
        
The veteran contends he has PTSD as the result of events from 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Here, the Board finds that service connection must be granted 
for PTSD.  As for a current diagnosis, the most recent 
documentation of PTSD is found in a June 2006 a VA Medical 
Center treatment note.

As for the remaining elements required for service 
connection, the Board finds the benefit of the doubt must be 
afforded to the veteran.  There are only two nexus opinions 
in the claims file, and both attribute the veteran's current 
PTSD symptoms to traumatic events experienced during service.  
In November 2004 the veteran was afforded a VA examination, 
and the examiner stated the veteran's symptoms are "directly 
related from trauma he experienced during the Vietnam war 
service, with many post-trauma symptoms being triggered 
directly from numerous fire fights, exposure to chronic 
environmental stressors, and repeated threats of death."  
The examiner further found, "it is more likely than not 
(i.e. probability greater than 50%) that the veteran's mental 
health is causally related to the veteran's military service. 
This opinion is based on clinical interview, medical records 
from previous mental health professionals (i.e. Robert E. 
Ellis, M.S.W. and Dr. Daniels) provided by VA hospitals and 
test results."  In addition to this positive nexus opinion, 
in an April 2000 PTSD evaluation performed at the VA Medical 
Center, the examiner found, "[t]here is a plausible 
connection between the veteran's symptoms and his military 
experience."

This case has been pending for years due to the difficulty in 
verifying the veteran's alleged stressor.  The Board finds 
that exhaustive measures have been taken to verify the 
stressor, including two prior Board remands, but essentially, 
the veteran's stressor is not capable of verification.  The 
veteran alleges he sustained a number of stressful events 
during his two tours of Vietnam, but the predominant stressor 
was an event that occurred during March 1971 when the veteran 
ran over a man, woman, and child on a moped with an Army 
truck he was driving.  The veteran contends this occurred 
while he was in transit between assignments.  He contends he 
had been transferred from the 335th Radio Research Company to 
the 85th Evac. Hospital and was traveling on a road that was 
under attack by snipers.  He states that his truck was hit 
with gunfire, he swerved in the road, and that he collided 
with the moped, killing the entire family.  The only witness 
to the incident, he contends, was the sniper, and the 
incident was not documented.  This stressor was one that 
founded both the November 2004 and the April 2000 nexus 
statements.  While the veteran's personnel records confirm 
these units of assignment during these time frames, they also 
note the veteran's assigned duty was that of a cook, not a 
truck driver.  In explanation the veteran has stated that his 
duties included doing whatever was ordered of him, and has 
submitted literature supporting that his cook position also 
required a valid motor vehicle operator license, which was 
necessary for transporting supplies and other items.  
Pursuant to the most recent Board remand, the United States 
Army Intelligence and Security Command was contacted both by 
the AMC and the veteran himself as to the activities of the 
335th Radio Research Company, and in both replies the Command 
Historian stated that the records available are operational 
in nature and do not contain staff duty logs, orders, 
incident reports, or summaries.  The Command Historian 
suggested the records might exist in the National Personnel 
Records Center or the National Archives.  However, the 
National Personnel Records Center has already been contacted, 
and they have provided their entire file.  In addition, the 
U.S. Army and Joint Services Records Research Center has been 
contacted and reviewed the daily journals for any incidents 
surrounding the 335th Radio Research Company, and no 
incidents were reported in the records.  Additionally, the 
veteran's DD214 Form does not indicate combat status, 
although the veteran does contend he received combat pay 
during the relevant time.

Despite the lack of verification of the veteran's stressor, 
the Board is persuaded by the positive nexus opinions that 
have been obtained.  As noted, no negative nexus opinions 
have been received.  In addition, the veteran submitted a 
number of lay statements supporting the in-service incurrence 
of his PTSD.  Letters received by VA in January 2001 from the 
veteran's mother, brothers, sister, sister-in-law, and wife 
provide support that the veteran underwent traumatic events 
during service that changed him forever.  Moreover, the 
veteran has alleged that his stressor was incurred in a 
combat situation while under attack by the enemy.  While the 
veteran's DD214 Form does not reflect any of the decorations 
traditionally associated with combat service, there is some 
evidence that the veteran's receipt of the Vietnam Campaign 
Medal combined with the Vietnam Service Medal is indicative 
of direct combat support, and it is not implausible that the 
veteran would have been exposed to combat situations during 
this time.  In sum, in light of all of the evidence and 
considering that the benefit of the doubt must be afforded to 
the veteran, the Board finds that service connection for PTSD 
is justified.


ORDER

Service connection for post-traumatic stress disorder is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


